DETAILED ACTION
Prosecution History
This action is in response to the communication filed on 26 October, 2021
Claims 1, 4, 9 and 17 - 20 have been amended.
Claim 8 has been cancelled.
Claims 1 – 7 and 9 - 20 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:
The cited prior art of record fails to expressly teach a gateway comprising a transceiver for deriving signal strength parameter associated with a ping received from a beacon that also includes a beacon identifier, and generating a message that includes the gateway and beacon identifier and the derived signal strength. The gateway further determines if a ping was previously received within a threshold time period, and whether the signal strength matches a signal strength from the previously received ping. When it does, the message is prevented from being transmitted.
The claims recite an abstract idea identified as receiving a ping from a beacon and deriving a signal strength parameter associated with the received ping, which is considered a mental process. However, the claims recite limitations that integrate the abstract idea into a practical application, and are considered to be unconventional. For example, the claims recite preventing the transmission of multiple messages when the beacon’s signal strength parameter matches with previous pings from the beacon within a threshold time period. The feature improves the efficiency of the network 
The most remarkable prior art of record is as follows:
Pattekar et al: U.S. Publication Number 2015/0310180 A1
Pulkkinen et al: U.S. Publication Number 2002/0165733 A1
Breazeale: U.S. Publication Number 2009/0048865 A1
Haskell et al.: U.S. Publication Number 2003/0078911 A1
Choubey: U.S. Publication Number 2010/0274588 A1
Henderson et al.: U.S. Publication Number 2012/0078651 A1
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
CONCLUSION
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is 571-270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at 571.272.6773.
http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  
Hand delivered replies should be delivered to:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
                                                                                                                                                                                                      Date: 20 December, 2021